AGREEMENT AND RELEASE This Agreement and Release (“Agreement”) is entered into as of February 5, 2008, by and between Prevention Insurance.com, Inc., a Nevada corporation located at 2770 So. Maryland Pkwy., Las Vegas, NV 89109 (the "Company"); Scott Goldsmith, an individual with an address at 2770 So. Maryland Pkwy., Las Vegas, NV 89109 (“Goldsmith”); and Paragon Capital LP, a Delaware limited partnership located at 110 East 59th Street, 29th Floor, New York, NY 10022 (“Paragon”). WHEREAS, the Company and Paragon have entered into that certain Stock Purchase Agreement effective December 31, 2007 (“SPA”) whereby Paragon purchased a majority of the issued and outstanding shares of the Company. WHEREAS, Schedule A to the SPA is between Goldsmith, the Company and Paragon and states that the Company willpay Goldsmith $200,000 after payment in full of all of the Company’s liabilities, debts, payables and any other amounts owed relating to the business as of December 31, 2007 (collectively, the “Liabilities”). WHEREAS, Such payment of $200,000 and the spin-off of the shares of the Company’s subsidiary, Quick Pay, Inc. to Goldsmith shall be in consideration for satisfaction of all the issued and outstanding shares of preferred stock, warrants and notes held by Goldsmith. WHEREAS, the Company will spin-off all the issued and outstanding shares of the Company’s subsidiary, Quick Pay, Inc. WHEREAS, this Agreement is for the purpose of Goldsmith confirming payment of all Liabilities, releasing the Company and Paragon from the Liabilities and indemnifying the Company and Paragon from any actions related to the Liabilities and the spin-off of Quick Pay, Inc. NOW, THEREFORE, in consideration of the promises, covenants and releases set forth below, the parties do hereby promise, covenant and agree as follows: 1 1.Liabilities.Goldsmith has provided Paragon with a list of the Liabilities. Attached hereto and made a part hereof as Schedule 1, is the list of Liabilities.Goldsmith hereby confirms that all of the Liabilities have been paid in full.In addition, Goldsmith hereby confirms that to his knowledge, there are no additional Liabilities. In the event there are additional Liabilities, the Company shall deduct such Liabilities from the $400,000 amount owed Goldsmith in accordance with paragraph 2 of Schedule A to the SPA. 2.Payment of Purchase Price.In accordance with paragraph 1 of Schedule A of the SPA, upon full execution of this Agreement and the delivery to Alan P. Donenfeld of a cashier’s check for $25,000made payable to “Prevention Insurance.com, Inc.”, the Company hereby confirms that the purchase price of $200,000 (“Purchase Price”) shall be paid to Goldsmith. 3.Tender of Shares and Other Items. The Company and Goldsmith hereby tender the Shares (as defined in the SPA) to Paragon.In addition, Goldsmith hereby tenders all the books and records of the Company to Alan P. Donenfeld as the President of the Company, and agrees to close the bank account of the Company after clearance of the check referenced in Paragraph 2 above. 4.Cooperation with 1934 Exchange Act filings. Goldsmith, as the Company’s prior sole officer and director hereby agrees to cooperate with the Company and Alan P. Donenfeld, as its President, with all 1934 Exchange Act filings required to be undertaken by the Company for periods that Goldsmith was the Company’s sole officer and director. 5.Spin-off of Quick Pay, Inc.The parties hereby agree that the Company shall file an information statement with the SEC to spin-off Quick Pay, Inc. to Goldsmith.The considerationfor such spin-off shall be for satisfaction of all of the issued and outstanding shares of preferred stock, warrants and notes held by Goldsmith.Upon consummation of the spin-off, Goldsmith hereby agrees that all of his issued and outstanding shares of preferred stock, warrants and notes shall be cancelled by the Company or Goldsmith, as the case may be. 2 6.Name Change. The Company, Paragon and Goldsmith hereby agree that the Company’s name does not have to be changed until such time as an operating company undertakes a reverse merger or similar transaction with the Company. 7.Indemnification.
